Endicott, J.
This note was given in payment of a judgment obtained against the husband. The consideration was the husband’s debt, and the note was not given in reference to the wife’s separate property. Athol Machine Co. v. Fuller, 107 Mass. 437. Burns v. Lynde, 6 Allen, 305, 313.
The fact that the note was secured by mortgage on her real estate does not render her liable on the note; Heburn v. Warner, 112 Mass. 271; and the memorandum on the note, that it is so secured, is merely a recital of a fact, that does not change the character of the note as a contract, and make it binding upon her.
Whether the plaintiff may have a remedy on the mortgage it is not necessary to consider in this case. See Bartlett v. Bartlett, 4 Allen, 440 ; Willard v. Eastham, 15 Gray, 328 ; Heburn v. Warner, supra. Judgment for the female defendant.